ROBINS and Anderson sued Robert and William M. Rider in debt on a promissory note. Plea — nil debei. Verdict and judgment for the plaintiffs.
The transcript does not contain all the evidence.
On the trial, the defendants asked the Court to charge the jury as follows:
“ That unless it had been proved to the jury that the *211plaintiffs, before the commencement of this suit, or one of them, have either delivered or tendered a good sufficient deed for said land to said Robert Elder, the jury may find for the defendants.”
The Court refused to give that charge.
Held, that without having all the evidence before us, we cannot say that the refusal of the Court to give the charge is erroneous.
The judgment is affirmed with 3 per cent, damages and costs.